DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered.

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 24 May 2021.  Claims 1-8 and 10-21 are currently pending of which claims 10-16 are withdrawn.  Claim 9 has been cancelled.  

Claim Objections
Claim 1, and thus dependent claims 2-7 and 17-19, are objected to because of the following informalities:  In claim 1, at item (b), it appears this line should end in a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 20, the claim recites the limitation “comprising liquid electrolyte”.  However, claim 8, upon which claim 20 depends, already introduces the limitation of liquid electrolyte.  Therefore, it is unclear as to if the limitation of claim 20 intends to refer back to the limitation of claim 8 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted. 

Claim Rejections - 35 USC § 102
Acknowledgment is made to Applicant’s claim amendments received 24 May 2021.  The rejections to the claims under 35 USC 102 in the Office Action of 27 January 2021 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2009/0057161 to Aulich et al. (Aulich) in view of US Patent Application Publication No. 2016/0017503 to Krasovic (Krasovic).
As to claim 1, Aulich teaches an electrochemical reactor comprising an electrolyte channel (2), that does not comprise a solid, a first electrode layer comprising a porous layer (4) on a gas side and a catalyst layer (1) comprising a catalyst on a catalyst side, a second electrode layer comprising a porous (5) on a gas side and a catalyst layer (3) comprising a catalyst on a catalyst side, a first gas channel (6) and a second gas channel (7) wherein the catalyst layer (1) of the first electrode layer is directly adjacent the electrolyte channel (2),  the catalyst layer (3) of the second electrode layer is directly adjacent the electrolyte channel (2), the first electrode layer (1/4) separates the electrolyte channel (2) and the first gas channel (6), the second electrode layer (3/5) separates the electrolyte channel (2) and the second gas channel (7) (Paragraphs 0069, 0071, 0075, 0103, 0104; Figure 5).  Aulich teaches that each gas side porous layer comprises gas diffusion layers for forming gas diffusion electrodes (Paragraph 0071).
However, Aulich fails to further teach that each electrode layer is hydrophilic on the catalyst side and hydrophobic on the gas side.  However, Krasovic also discusses gas diffusion electrodes and teaches that mass transport can be improved within the gas diffusion electrode by providing the gas side layer as a hydrophobic layer and the catalyst side as a hydrophilic layer (Paragraph 0010).  Therefore, it would have been obvious to provide the gas side layers of the electrodes of Aulich as hydrophobic layers and the catalyst side layers of the electrodes of Aulich as hydrophilic layers in order to improve the mass transport through the gas diffusion electrodes as taught by Krasovic.  
As to claim 2, the combination of Aulich and Krasovic teaches the apparatus of claim 1.  Aulich further teaches that the porous layers forming the gas side of the electrode layers is an electrically conducting porous layer (Paragraphs 0085 and 0086).
As to claim 3, the combination of Aulich and Krasovic teaches the apparatus of claim 2.  As discussed above, the combination teaches that the porous gas side layer is made hydrophobic.
As to claim 4, the combination of Aulich and Krasovic teaches the apparatus of claim 3.  Krasovic further teaches that the hydrophobic layer can be made hydrophobic through use of PTFE (Paragraph 0023)
As to claim 5, the combination of Aulich and Krasovic teaches the apparatus of claim 2.  The combination fails to specifically teach that the catalyst is formed thereon by electrodeposition; however, this limitation is a product by process limitations.  An apparatus claim is not defined by the process by which it is produced so long as the product is the same (MPEP 2113).
As to claim 6, the combination of Aulich and Krasovic teaches the apparatus of claim 2.  Aulich further teaches that the catalyst comprises, for example, platinum or copper (Paragraphs 0088 and 0103).
As to claim 17, the combination of Aulich and Krasovic teaches the apparatus of claim 1.  Aulich further teaches that the electrolyte is a liquid electrolyte, capable of conducting anions (Paragraphs 0025 and 0090).
As to claim 18, the combination of Aulich and Krasovic teaches the apparatus of claim 1.  Aulich further teaches that the electrolyte is a liquid electrolyte, capable of conducting cations (Paragraphs 0025 and 0090).
As to claim 21, Aulich teaches an electrochemical reactor comprising an electrolyte channel (20/21), that comprises a solid (28), a first electrode layer comprising a porous layer (4) on a gas side and a catalyst layer (1) comprising a catalyst on a catalyst side, a second electrode layer comprising a porous layer (5) on a gas side and a catalyst layer (3) comprising a catalyst on a catalyst side, a first gas channel (6) and a second gas channel (7) wherein the catalyst layer (1) of the first electrode layer is directly adjacent the electrolyte channel (2),  the catalyst layer (3) of the second electrode layer is directly adjacent the electrolyte channel (2), the first electrode layer (1/4) separates the electrolyte channel (2) and the first gas channel (6), the second electrode layer (3/5) separates the electrolyte channel (2) and the second gas channel (7) (Paragraphs 0069, 0071, 0072, 0075, 0103, 0104; Figure 5).  Aulich teaches that each gas side porous layer comprises gas diffusion layers for forming gas diffusion electrodes (Paragraph 0071)
However, Aulich fails to further teach that each electrode layer is hydrophilic on the catalyst side and hydrophobic on the gas side.  However, Krasovic also discusses gas diffusion electrodes and teaches that mass transport can be improved within the gas diffusion electrode by providing the gas side layer as a hydrophobic layer and the catalyst side as a hydrophilic layer (Paragraph 0010).  Therefore, it would have been obvious to provide the gas side layers of the electrodes of Aulich as hydrophobic layers and the catalyst side layers of the electrodes of Aulich as hydrophilic layers in order to improve the mass transport through the gas diffusion electrodes as taught by Krasovic.  

Claims 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aulich and Krasovic as applied to claim 2 above, and further in view of US Patent Application Publication No. 2018/0230612 to Krause et al. (Krause) and further in view of the Non-Patent Literature “Selective formation of ethylene from CO2 by catalytic electrolysis at a three-phase interface” to Ogura et al. (Ogura).
As to claim 7, the combination of Aulich and Krasovic teaches the apparatus of claim 1.  However, Aulich fails to further teach that the catalyst is formed of a hybrid Cu2O-CuBr film, contemplating only catalyst useful for a narrow range of specific reactions.  However, Krause also discusses electrolytic reactions taking place in electrodes formed with a hydrophobic side and a hydrophilic catalyst containing electrolyte side and teaches that by forming the catalyst as a copper oxide catalyst the electrode can be utilized for the environmentally desirable electrolytic reduction reaction of selective conversion of carbon dioxide to ethylene (Paragraphs 0017 and 0109).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the catalyst of Aulich, with a Cu2
However, the combination fails to further teach that the catalyst layer comprises CuBr.  However, Ogura also discusses the selective conversion of carbon dioxide to ethylene and teaches that selectivity can be improved utilizing a CuBr catalyst (Section 1. Introduction).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the two known selective catalyst of Ogura and Krause, forming a hybrid Cu2O-CuBr film, with the expectation of forming an effective selective catalyst (MPEP 2144.06 I).
As to claim 8, as discussed above the combination of Aulich, Krasovic, Krause and Ogura teaches an electrochemical reactor as in claim 7.  Thus also a system comprising the reactor.  Aulich further teaches that the electrolyte is a liquid electrolyte capable of conducting cations and anions (Paragraphs 0025 and 0090).  
As to claim 20, the combination of Aulich, Krasovic, Krause and Ogura teaches the apparatus of claim 8.  Aulich further teaches that the apparatus comprises an electrolyte-recycling channel for returning the liquid phase back to the electrolyte channel (Paragraph 0071).  Thus an apparatus capable of performing the functional language of wherein the liquid electrolyte is “pumped continuously into the electrolyte channel of the electrochemical reactor” (MPEP 2114).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aulich and Krasovic as applied to claim 1 above, and further in view of US Patent Application Publication No. 2013/0008354 to Constantz et al. (Constantz).  
As to claim 19, the combination of Aulich and Krasovic teaches the apparatus of claim 1.  Aulich further teaches that the electrolyte is a liquid electrolyte comprising, for example, salts dissolved in water (Paragraph 0090).  However, Aulich gives only one example, potassium sulfate (Paragraph 0103) and fails to specifically contemplate NaHCO3, KOH or Na2SO4.  However, Constantz also discusses the reduction of carbon dioxide and oxides of nitrogen and teaches that in addition so potassium sulfate an (Paragraphs 0089 and 0149).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the known equivalent electrolyte of sodium sulfate in place of the potassium sulfate with the expectation of effectively providing the electrolyte as taught by Constantz (MPEP 2144.06 II).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is important, however, to note that Applicant's arguments filed 24 May 2021 with respect to claim 21 in view of the prior art of Kaczur presented in the Advisory Action of 30 April 2021 but not utilized in a formal rejection have been fully considered but they are not persuasive.  Merely stating that the electrolyte channel “comprises a solid” does not prevent the interpretation that the electrolyte channel comprises more than a solid, i.e. the electrolyte channel can be considered to comprise all of the cathode side trickle bed, the membrane and the anode side trickle bed of Kaczur and meet the claim limitations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794